DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 7,  Claim recites the limitation, i.e. … to create a notification or a message indicating that the extracted circuit breaker should be about to be replaced..  it is not clear what “should be about to be” refers too. The term “about to” in claim is a relative term which renders the claim indefinite. The term “about to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 Therefore claim is consider to be indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Freer et al. (US 20170184675).
Regarding Claim 1. Freer teaches a switchboard management system comprising (figs. 4 & 9):
at least one gateway (408: fig. 1) connected to at least one circuit breaker among a plurality of circuit breakers (450: fig. 4) disposed in a switchboard panel(fig. 9); and
a server (404: fig. 4; [0053]) connected to the at least one gateway(408: fig. 4; [0084], [0086]), wherein the at least one gateway includes (408: fig. 4) an environment sensing unit to acquire environment data about an environment around the at least one circuit breaker (440: fig. 4; [0084]), wherein the server is configured to (404: fig. 4):
receive operation information of the plurality of the circuit breakers and the environment data from the at least one gateway ([0051], [0059]); and
predict a residual lifespan of each of the plurality of the circuit breakers, based on the received operation information and environment data([0060], [0077]-[0078],[0108], [0116]).

Regarding Claim 2. Freer further teaches the environment sensing unit includes:
a temperature sensor to acquire temperature data among the environment data (440: fig. 4; fig. 6); and
a humidity sensor to acquire humidity data among the environment data (440: fig. 4; [0071], [0050]).


Regarding Claim 4. Freer further teaches the operation information includes information on a number of on/off times of a corresponding circuit breaker (record the number of operations of the trip mechanism over time:[0077]-[0078]).

Regarding Claim 5. Freer further teaches the server is configured to: group the plurality of the circuit breakers into environment-based groups, based on the environment data received from the at least one gateway ([0051], [0059], [0073]); and
predict a residual lifespan of each of the plurality of the circuit breakers, based on an environment-based group including each of the plurality of the circuit breakers, and the operation information of each of the plurality of the circuit breakers([0060],[0073], [0077]-[0078],[0108], [0116]).

Regarding Claim 6. Freer further teaches the server is configured to predict the residual lifespan of each of the plurality of the circuit breakers based on reference data set for the environment-based group including each of the plurality of the circuit breakers, wherein the reference data includes data on change in a residual lifespan of each of the plurality of the circuit breakers based on the number of on/off times thereof([0060], [0077]-[0078],[0108], [0116]).

Regarding Claim 7. Freer further teaches the server is configured to:
extract at least one circuit breaker whose a predicted residual lifespan is lower than a threshold, from the plurality of the circuit breakers ([0062], [0077]-[0078]); and
to create a notification or a message indicating that the extracted circuit breaker should be about to be replaced ([0044],[0062],[0075], [0077]-[0078]).

Regarding Claim 8. Freer further teaches the server is configured to output the created notification or message on an output device connected to the server, or to transmit the created notification or message to a terminal connected to the server (455: fig. 4).

Regarding Claim 9. Freer further teaches the server is configured to transmit the created notification or message to a gateway connected to the extracted circuit breaker ([0052], [0058], [0084]).

Regarding Claim 11. Freer further teaches each of the at least one gateway(408: fig. 4) is adjacent to the at least one circuit breaker connected thereto(450: fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Freer et al. (US 20170184675) in view of Benke et al.( US 2017/0045481).

Regarding Claim 3. Freer does not explicitly teach the environment sensing unit further includes at least one of: a noise sensor to acquire noise data among the environment data; or
a vibration sensor to acquire vibration data among the environment data
However, Benke teaches  the environment sensing unit further includes at least one of: a noise sensor to acquire noise data among the environment data; or
a vibration sensor to acquire vibration data among the environment data (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Freer, the environment sensing unit further includes at least one of: a noise sensor to acquire noise data among the environment data; or a vibration sensor to acquire vibration data among the environment data, as taught by Benke, so as to monitor characteristics of circuit breaker in compact and inexpensive way.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freer et al. (US 20170184675) in view of Martin et al. (EP 2448087, applicant admitted  prior art at IDS).
Regarding Claim 10. Freer does not explicitly teach  a first gateway among the at least one gateway is configured to detect abnormality of a first circuit breaker connected to the first gateway among the at least one circuit breaker, and transmit information about the detected first circuit breaker to the server, wherein the server is configured to:
acquire operation information of the first circuit breaker from database or a memory; and
identify at least one second circuit breaker among the plurality of the circuit breakers as an abnormality-probable circuit breaker, wherein the at least one second circuit breaker has operation information whose a similarity to the operation information of the first circuit breaker is higher than a reference value.
However, Martin teaches a first gateway among the at least one gateway is configured to detect abnormality of a first circuit breaker connected to the first gateway among the at least one circuit breaker, and transmit information about the detected first circuit breaker to the server, wherein the server is configured to ([0048]-[0049]):
acquire operation information of the first circuit breaker from database or a memory([0048]-[0049]); and
identify at least one second circuit breaker among the plurality of the circuit breakers as an abnormality-probable circuit breaker, wherein the at least one second circuit breaker has operation information whose a similarity to the operation information of the first circuit breaker is higher than a reference value([0048]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Freer, a first gateway among the at least one gateway is configured to detect abnormality of a first circuit breaker connected to the first gateway among the at least one circuit breaker, and transmit information about the detected first circuit breaker to the server, wherein the server is configured to: acquire operation information of the first circuit breaker from database or a memory; and identify at least one second circuit breaker among the plurality of the circuit breakers as an abnormality-probable circuit breaker, wherein the at least one second circuit breaker has operation information whose a similarity to the operation information of the first circuit breaker is higher than a reference value, as taught by Martin, so as to monitor characteristics and determine the causes of trip conditions and whether power delivery can be safely resumed. of circuit breaker in compact and inexpensive way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Donolo et al. (US 10,732,223) disclose determine a health status indicating whether a mechanical arc extinguishing feature of the circuit breaker is damaged for subsequent operation based at least in part on the amount of current interrupted by the circuit breaker during tripping of the circuit breaker; and provide a signal indicating the health status of the circuit breaker.
b) Al Hajjaj (US 2017/0373536) disclose at least one smart circuit breaker (“iCB”) communicatively coupled to a gateway antenna for the purpose of communicating with a power utility company network server (“utility server”), wherein the iCB comprises, a main control unit (“MCU”); a current sensing unit; a memory unit; and a display device; at least one device coupled to the at least one iCB such that the at least one iCB can monitor power requirements of the at least one device and control power supplied to the at least one device; and wherein the memory stores instructions for a method that is executed by the MCU, the method comprising, the at least one iCB unit communicating wirelessly with the utility server, to send power consumption data to the utility server; and receive instructions from the utility server regarding how to control the at least one device.
c) Franks et al. (US 2016/0225562) disclose System 100 is based on an electrical supervision hub and gateway 200, which communicates with a home automation network (HAN) interface module 300 and a set of breaker interface units 400a-400b. In turn, breaker interface unit 400a (breaker interface A) communicates via optical links with a set of i number of electrical circuit breakers 500 (where i is an integer index), two of which are shown as 500a and 500b for reference. Similarly, breaker interface unit 400b (breaker interface B) communicates with a set of j number of electrical circuit breakers 500 (where j is an integer index), two of which are shown as 500c and 500d for reference. Each electrical circuit breaker 500 controls a corresponding branch circuit when used in a power distribution (circuit breaker) panel.
d) Boucher et al. (US 2012/0306656) disclose the visual indicator toggles between an indication of the remaining contact life of the circuit breaker and an indication of the gas density surrounding the circuit breaker.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864